UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6403



In Re: RONALD W. SHEPHERD,

                                                       Petitioner.




        On Petition for Writ of Mandamus.   (CA-01-439-5)


Submitted:   April 23, 2003                 Decided:   May 8, 2003


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald W. Shepherd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ronald W. Shepherd petitions for a writ of mandamus, alleging

the district has unduly delayed acting on his 28 U.S.C. § 2241

(2000) application for a writ of habeas corpus filed May 21, 2001.

He seeks an order from this court directing the district court to

act.   Although the district court had not taken significant action

for more than twelve months at the time the petition was filed, our

review of the district court’s docket sheet discloses that the

magistrate judge issued a report and recommendation on March 25,

2003. Accordingly, because there has been recent significant action

in this case we deny the petition.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                  2